eo

NQS4o012S4498 #505.°° 2/13/2020

 

Case 1:18-cr-00339-PAC Document 298 Filed 02/12/20 Page 1 of 3: '

Criminal Notice of Appeal - Form A

NOTICE OF APPEAL

United States District Court
Southern District of New York

Caption:
Jamal Simon

 

Docket No.,_18-cr-339-01
Hon. Paul A. Crotty

 

United States of America

 

 

 

 

(District Court Judge)
Notice is hereby given that Jamal Simon appeals to the United States Court of
Appeals for the Second Circuit from the judgment v , other |
(specify)

entered in this action on 01/30/20
(date)

This appeal concerns: Conviction only | Sentence only v Conviction & Sentence | Other [

 

 

Defendant found guilty by plea | v |trial}  |{N/A[

Offense occurred after November 1, 1987? Yes | v No [ N/A [

Date of sentence: 01/30/20 N/A L___ |

Bail/Jail Disposition: Committed | ¥ Not committed | N/A [

Appellant is represented by counsel? Yes v ] No | If yes, provide the following information:

Defendant's Counsel: Albert Y. Dayan

 

 

 

Counsel's Address: 80-02 Kew Gardens Road, Suite 902
Kew Gardens, New York 11415
Counsel’s Phone: (71 8) 268-9400

 

Assistant U.S. Attorney. Nicholas W. Chiuchiolo

 

AUSA’s Address: One Saint Andrews Plaza
New York, New York 10007

(212) 637-1247
Bel (eee —

Signature

 

 

AUSA’s Phone:

 

 

 

 
Case 1:18-cr-00339-PAC Document 298 Filed 02/12/20 Page 2 of 3

 
AM

mo WO EF

LBDINUINO GHYONVLS 26S 9161 C06E Sse; rou
d00:€ 834 2} - 03M

PU URARC PE BR Pt ep i
A i i

i

Filed 02/12/20 Page 3 of 3

An LOE LLOOZaLOgr
77a]

axa f | ! | "hifi
pag ||Mune aia" Naa
wii AU IU ATU NOE EY UU VOD AOME VOL OD OMA OO AO

a 0000 —000 (000)

L000l AN YYOA M3N

LAFWLS THV3d 00S |
WHOA MAN 40 LOIYLSIG NYFHLNOS
LHNOD 40 HYATI 0

SM S3L¥LS GaLINN
Aluvd GYIHL 11198 ST#IT AN ‘SN3GX¥9 MAX

SSOJOX

Och

 
 

206 3LINS

da SN30da¥9 Max 2008

OOTZO4SS”EBSTE6S_:dv¥o MY? LY ABSNYOLLY

@71 0T°O :LOMLOY NbAUC A Laaay
Oeaastt :3L¥d dIHs OOb6-892 (812) VABH:CI NISIYO 3

 

* part # 156297-455 BABS OP ce he 3

Jb;
